Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vista la moción que antecede con la sola asistencia de los promo-ventes y apareciendo que el apelante a pesar de las prórrogas con-*983cedidas y a pesar de baber transcurrido más de un año desde que expiró la última, no ha radicado aún en la Corte de Distrito de Ponce la exposición del caso ni ha radicado en la secretaría de este Tribunal transcripción de autos alguna, se desestima por abandono la apelación interpuesta contra la sentencia que dictó la Corte de Dis-trito de Ponce en octubre 6, 1938.
El Juez Asociado Sr. De Jesús no intervino.